DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2021 has been entered.
	Claim(s) 1-5, 7-19, and 25 are currently pending.  
The objection(s) to claim(s) 8, 9, 12, 16, 18, and 25 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejection of claim(s) 8 under 35 U.S.C. §112(b) has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-4, and 17-19 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) and arguments contained in Applicant’s response.
Rejection of claim(s) 5 and 25 under 35 U.S.C. §103 has been withdrawn in light of claim amendment(s) and arguments contained in Applicant’s response.
Allowable Subject Matter
Claims 1-5, 7-19, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 16 and 25 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “the link assembly includes an upper arm and a lower arm, the upper arm is pivotally connected directly to a point fixed to the upper telescoping part of the shock absorber strut, and the lower arm is pivotally connected directly to both a pivot point fixed to the lower telescoping part of the shock absorber strut and a pivot point fixed to the upper arm… the movement detector is arranged to detect movement of the link assembly relative to the bogie irrespective of the initial relative position of the link assembly and the bogie” in claim 1, and similar in claim 16; and “wherein the link assembly includes an upper arm and a lower arm, the upper arm is pivotally connected directly to a point fixed to the upper telescoping part of the shock absorber strut, and the lower arm is pivotally connected directly to both a pivot point fixed to the lower telescoping part of the shock absorber strut and a pivot point fixed to the upper arm… the movement detector detecting a speed of the movement of the link assembly relative to the bogie, wherein the movement detector is attached to the link assembly and to a second joint on the bogie spaced from the first joint in a longitudinal direction of the bogie” in claim 25. Mellor (US 2012/0211600) appears to be the closest prior art. Dependent claims 2-5, and 7-15, and 17-19 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669